Case 7:16-cv-01730-KMK Document 120 Filed 11/17/20 Page 1 of 4
Case 7:16-cv-01730-KMK Document 120 Filed 11/17/20 Page 2 of 4
              Case 7:16-cv-01730-KMK Document 120 Filed 11/17/20 Page 3 of 4




As noted previously, (see Dkt. No. 118), the Anderson v. Coughlin consent decree affords Plaintiff no relief and is
irrelevant to this proceeding. Plaintiff's Application is therefore DENIED.

The Clerk of Court is respectfully directed to terminate the pending motion, (Dkt. No. 114).

Defendants should mail a copy of this Order to Plaintiff and certify on the docket that they have done so by
November 20, 2020.




 November 17, 2020
Case 7:16-cv-01730-KMK Document 120 Filed 11/17/20 Page 4 of 4
